Title: Thomas Jefferson to John Wayles Eppes, 7 December 1810
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello Dec. 7. 10.
          
            Your letter of Nov. 19. desiring me to send to Haden’s for Francis on the 29th did not get to my hands till the evening of that day Wormeley set off the next morning and I was happy to find he was in time to recieve him. he got here to breakfast the morning after he parted with you. I did not write to you by Wormley because I supposed you would have passed on. on the 12th of Nov. I had written to you requesting you to let us have Francis during your absence at Congress. your letter mentions that he is to stay only till Christmas, but I wish you to take it as still as a matter ad referendum, Whether he may not continue the rest of the winter.  mine of the 12th I am fearful you have not recieved as you do not mention it.   it informed you that I had inclosed to mr Giles for perusal my statement of the case of the Batture, and requested you to read it, to communicate it to mr Clay of Ky and Johnson, to which I now add mr Burwell, and then return it to me.  the object of the perusal was merely that the case might be understood in case E. Livingston should attempt to procure any measure from Congress on the subject; otherwise I desired it’s contents might not be spoken of so as to let our adversary know beforehand the topics of our defence. mr Burwell tells me mr Giles went on some weeks before the meeting of Congress. if so, he may not have recieved my letter to him of Nov. 12. contaig containing the Statement. I hope however it will have followed him. it’s loss would be a great misfortune to me. will you relieve me from this uncertainty?
           We have not yet recd the President’s message. I suppose you will have to decide the important question Whether we are ever to go to war for commerce. I have no doubt England will single herself as our enemy, if we chuse to fight her. God bless you & preserve your health.
          
            Th:
            Jefferson
        